UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Akros Absolute Return Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 41.51% Beverage and Tobacco Product Manufacturing - 2.37% Coca-Cola Co. Hansen National Corp. (a) Star Scientific, Inc. (a) Chemical Manufacturing - 12.27% Amgen, Inc. (a) Eli Lilly & Co. Forest Laboratories, Inc. (a) Genzyme Corp. (a) InterMune, Inc. (a) Merck & Co., Inc. Mosaic Co. Myriad Genetics, Inc. (a) Novartis AG - ADR Omeros Corp. (a) Pfizer, Inc. Computer and Electronic Product Manufacturing - 0.69% Cisco Systems, Inc. (a) Credit Intermediation and Related Activities - 1.58% First Bancorp of Indiana, Inc. HF Financial Corp. Educational Services - 0.14% China Educationa Alliance, Inc. (a) Electronics and Appliance Stores - 0.63% Best Buy Co., Inc. Heavy and Civil Engineering Construction - 0.40% Cavico Corporation (a) Insurance Carriers and Related Activities - 1.69% American Safety Insurance Holdings, Ltd. (a)(c) Aspen Insurance Holdings Ltd. (c) The Travelers Companies, Inc. Management of Companies and Enterprises - 0.31% Funtalk China Holdings Ltd. (a)(c) Mining (except Oil and Gas) - 0.88% Freeport-McMoRan Copper & Gold, Inc. - Class B Miscellaneous Manufacturing - 2.33% Baxter International, Inc. Medtronic, Inc. Neurometrix, Inc. (a) Oil and Gas Extraction - 1.62% Apache Corp. Total SA - ADR Other Information Services - 0.72% Google, Inc. (a) Petroleum and Coal Products Manufacturing - 0.67% BP PLC - ADR (a) Professional, Scientific, and Technical Services - 0.66% Interleukin Genetics, Inc. (a) Novatel Wireless, Inc. (a) Tetra Tech, Inc. (a) Publishing Industries (except Internet) - 3.75% Dolan Co. (a) Microsoft Corp. SAP AG - ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.69% Franklin Resources, Inc. Investment Technology Group, Inc. (a) Knight Capital Group, Inc. (a) Support Activities for Agriculture and Forestry - 0.95% Fresh Del Monte Produce, Inc. (a)(c) Telecommunications - 4.40% AT&T, Inc. BCE, Inc. (c) Utilities - 2.76% Exelon Corp. FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $3,091,039) PRIVATE PLACEMENTS - 3.54% Advanced Equities Investment I, LLC (Force 10 Networks)(a)(d)(e) Advanced Equities Triangle Acquisition I, LLC (Motricity Inc.)(a)(d)(e) Alien Technology Common Stock(a)(d)(e) Alien Technology Series A Preferred(a)(d)(e) FibroGen, Inc.(a)(d)(e) Force10 Networks Inc. Series B (a)(d)(e) NetLogic Microsystems, Inc. (a)(d)(e) NetLogic Microsystems, Inc. (a)(d)(e) 1 NetLogic Microsystems, Inc. (a)(d)(e) TableMAX Holdings, LLC (a)(d)(e) TOTAL PRIVATE PLACEMENTS (Cost $344,385) Shares Value WARRANTS - 0.02% Alien Technology Common Warrants (a)(d)(e) Expiration: August 2013, Excercise Price: $1.00 0 Bionovo Warrants (a)(d)(e) Expiration: October, 2014, Excercise Price: $0.850 TableMAX Pipe Warrants (a)(d)(e) Expiration: July, 2011, Excercise Price: $2.500 0 TOTAL WARRANTS (Cost $0) EXCHANGE TRADED FUND - 4.86% WisdomTree Trust Dreyfus Chinese Yuan Fund (a) TOTAL EXCHANGE TRADED FUNDS (Cost $332,140) EXCHANGE TRADED NOTES - 5.41% iPath S&P hort-Term Futures ETN (a)(c) Morgan Stanley (a) TOTAL EXCHANGE TRADED NOTES (Cost $366,252) $ Principal Amount Value CORPORATE BONDS - 1.56% Oil and Gas Extraction - 1.56% SandRidge Energy, Inc. 3.916%, 04/01/2014 (b) TOTAL CORPORATE BONDS (Cost $112,352) $ Principal Amount Value US GOVERNMENT NOTES - 3.35% United States Treasury Notes - 3.35% 3.875%, 09/15/2010 $ 0.875%, 01/31/2011 0.875%, 02/28/2011 TOTAL US GOVERNMENT NOTES (Cost $226,145) $ SHORT TERM INVESTMENTS - 27.75% Money Market Fund - 21.52% AIM Government TaxAdvantage Portfolio 1.360% (b) Certificate of Deposit - 1.49% Wells Fargo Bank NA 8.00%, 08/01/2019 $ $ US Treasury Bills - 4.74% United States Treasury Bill 0.000% Coupon, 0.247% Effective Yield, 07/29/2010 0.000% Coupon, 0.222% Effective Yield, 09/23/2010 0.000% Coupon, 0.296% Effective Yield, 10/21/2010 TOTAL SHORT TERM INVESTMENTS (Cost $1,870,980) $ Total Investments(Cost $6,343,293) - 88.00% $ Other Assets in Excess of Liabilities - 12.00% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of May 31, 2010. (c) Foreign security. (d) Security fair valued in accordance with procedures approved by the Board of Trustees (e) Restricted security - The Advisor has determined these securities to be illiquid. The total value of illiquid securities at May 31, 2010 was $240,322, comprising 3.56% of net assets, while the remainder of the Fund's net assets 96.44% were liquid. The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Equity Agriculture, Forestry, Fishing and Hunting $ — — $ Construction — — Educational Services Finance & Insurance — — Information Management of Companies and Enterprises — — Manufacturing — — Mining, Quarrying, and Oil & Gas Extraction — — Professional, Scientific, and Techincal Services — — Retail Trade — — Utilities — — Total Equity — — Fixed Income Corporated Bonds Total Fixed Income — — Us Government Note/Bonds — Private Placements — Warrants — — Short-Term Investments — Total Investment in Securities $ $ $ Other Financial Instruments* $ ) — — $ ) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, written options, and securities held short which are valued at the unrealized appreciation / depreciation on the instrument. Level 3 Reconciliation Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value Description Investments in Securities Balance as of August 31, 2009 $ Acquisition/Purchase Sales ) Realized gain Change in unrealized appreciation (depreciation) ) Balance as of May 31, 2010 $ Disclosures About Derivative Instruments and Hedging Activities. (Unaudited) The fair value of derivative instruments as reported within this Schedule of Investments as of May 31, 2010 was as follows: Derivatives not accounted for as hedging instruments Value Options $ Futures Contracts Total $ The Effect of Derivative Instruments on income for the period September 1, 2009 through May 31, 2010 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period September 1, as hedging instruments 2009 through May 31, 2010 Options $ Futures Contracts Total $ Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period September 1, as hedging instruments 2009 through May 31, 2010 Options $ ) Futures Contracts Total $ Akros Absolute Return Fund Schedule of Securities Sold Short May 31, 2010 (Unaudited) Shares Value Advent Software, Inc. (a) $ Baidu, Inc. - ADR (a) Cavium Networks, Inc. (a) Deere & Co. Hershey Co. Financial Select Sector SPDR Fund (1) iShares Russell 2000 Index (1) Market Vectors Gold Miners (1) PowerShares QQQ Trust (1) Marriott International, Inc. Pool Corporation Wynn Resorts, Ltd. Total Securities Sold Short(Proceeds $983,245) $ (1) Exchange-Traded Fund Akros Absolute Return Fund Schedule of Options Written May 31, 2010 (Unaudited) Contracts Value CALL OPTIONS Besty Buy Co., Inc. Expiration: June, 2010, Exercise Price: $45.00 10 $ Dolan Co. Expiration: July, 2010, Exercise Price: $10.00 30 Freeport-McMoRan Copper & Gold, Inc. - Class B Expiration: June, 2010, Exercise Price: $70.00 5 Franklin Resources, Inc. Expiration: June, 2010, Exercise Price: $105.00 3 Hansen Natural Corp. Expiration: June, 2010, Exercise Price: $41.00 20 Knight Capital Group, Inc. Expiration: June, 2010, Exercise Price: $15.00 10 Merck & Co., Inc. Expiration: June, 2010, Exercise Price: $33.00 10 Expiration: June, 2010, Exercise Price: $34.00 10 SAP AG Expiration: June, 2010, Exercise Price: $43.00 10 Star Scientific, Inc. Expiration: June, 2010, Exercise Price: $1.50 90 Expiration: June, 2010, Exercise Price: $2.00 5 50 Total SA Expiration: June, 2010, Exercise Price: $50.00 10 The Travelers Companies, Inc. Expiration: June, 2010, Exercise Price: $50.00 10 TOTAL CALL OPTIONS PUT OPTIONS Coca-Cola Co. Expiration: June, 2010, Exercise Price: $47.50 10 InterMune, Inc. Expiration: June, 2010, Exercise Price: $9.00 20 TOTAL PUT OPTIONS Total Options Written(Premiums received $15,144) $ Akros Absolute Return Fund Schedule of Open Futures Contracts May 31, 2010 (Unaudited) Number Unrealized of Contracts Contract Settlement Appreciation/ Description Sold Value Month (Depreciation) S&P 500 E-mini Future 6 June-10 Total Futures Contracts Sold $ $ Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President DateJuly22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Joseph Neuberger Joseph Neuberger, President DateJuly22, 2010 By/s/ John Buckel John Buckel, Treasurer DateJuly22, 2010
